Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 21, 1996, which assessed Ronald Henrikson for additional unemployment insurance contributions on remuneration paid to claimant and those similarly situated.
Ronald Henrikson was a subcontractor engaged in the business of installing dry wall in residential buildings. In the course of this business, Henrikson hired claimant and several other individuals to perform work as dry wall hangers. The Unemployment Insurance Appeal Board ruled that claimant and those similarly situated were Henrikson’s employees for whom Henrikson owed unemployment insurance contributions.
We affirm. Substantial evidence supports the finding that Henrikson exercised sufficient direction and control over the work performed by claimant and those similarly situated to establish an employer-employee relationship (see, Matter of Rivera [State Line Delivery Serv.—Roberts], 69 NY2d 679, 682, cert denied 481 US 1049). Henrikson set hourly wages, kept track of hours, paid wages and workers’ compensation insurance premiums, negotiated and contracted with other contractors for jobs, billed and collected from clients for work performed and set deadlines for the completion of jobs. Although there is evidence in the record which might support a contrary conclusion, inasmuch as the Board’s decision is supported by substantial evidence, we must affirm (see, Matter of Lafayette Stor. & Moving Corp. [Hudacs], 197 AD2d 742, lv denied 83 NY2d 758).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.